In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-19-00382-CV


                              MATTHEW HUGHES, APPELLANT

                                                   V.

                                 HILLSIDE VILLAS, APPELLEE

                      On Appeal from the County Court at Law Number 1
                                     Travis County, Texas1
             Trial Court No. C-1-CV-19-007511, Honorable Eric Shepperd, Presiding

                                           March 6, 2020

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.

        Appellant, Matthew Hughes, proceeding pro se, appeals from the trial court’s

judgment in favor of appellee, Hillside Villas. Hughes’ brief was originally due February

5, 2020, but was not filed. By letter of February 12, 2020, we notified Hughes that the

appeal was subject to dismissal for want of prosecution if a brief was not received by

February 24. To date, Hughes has not filed a brief or had any further communication with




        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Third Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
this Court. Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                     Per Curiam




                                          2